MEMORANDUM *
Nema Boktor appeals the district court’s order granting Prudential Property and Casualty Company’s motion for summary judgment. We have jurisdiction under 28 U.S.C. § 1291. We affirm.
It is undisputed that Boktor’s insurance policies did not contain earthquake coverage. Therefore, Boktor’s breach of contract claim fails under California law. See R & B Auto Center, Inc. v. Farmers Group, Inc., 140 Cal.App.4th 327, 337, 44 Cal.Rptr.3d 426 (2006). Estoppel is not available to remedy this fact. Id. at 352, 44 Cal.Rptr.3d 426. Further, where there is no potential for coverage under a contract, there can be no claim for breach of the covenant of good faith and fair dealing implied within that contract. See id. at 353, 44 Cal.Rptr.3d 426.
In addition, Boktor did not bring a cause of action for reformation, nor did section 10083 of the California Insurance Code change her policy or otherwise provide any relief as to such a claim. Finally, her challenge to the constitutionality of summary judgment fails. See Fidelity & Deposit Co. of Md. v. United States, 187 U.S. 315, 319-21, 23 S.Ct. 120, 47 L.Ed. 194 (1902); Page v. Work, 290 F.2d 323, 334 (9th Cir. 1961) (per curiam). Accordingly, summary judgment was proper.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.